
	

116 S2314 IS: Social Media Addiction Reduction Technology Act
U.S. Senate
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2314
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2019
			Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To prohibit social media companies from using practices that exploit human psychology or brain
			 physiology to substantially impede freedom of choice, to require
			 social media companies to take measures to mitigate the risks of internet
			 addiction and psychological exploitation, and for other purposes.
	
	
		1.Short title; findings
			(a)Short title
 This Act may be cited as the Social Media Addiction Reduction Technology Act or the SMART Act.
 (b)FindingsCongress finds the following: (1)The business model for many internet companies, especially social media companies, is to capture as much of their users' attention as possible.
 (2)To achieve this end, some of these internet companies design their platforms and services to exploit brain physiology and human psychology.
 (3)By exploiting psychological and physiological vulnerabilities, these design choices interfere with the free choice of users.
 2.DefinitionsIn this Act: (1)CommissionThe term Commission means the Federal Trade Commission.
 (2)Content feedThe term content feed means a service of a social media platform that aggregates and displays information such as text, photos, videos, links, and application activity provided by two or more users.
 (3)Social media companyThe term social media company means any person that operates a social media platform in interstate or foreign commerce. (4)Social media platformThe term social media platform means any online electronic medium, such as Facebook, Instagram, YouTube, or Twitter (as such services existed in 2019), a live-chat system, or an electronic dating service—
 (A)that primarily serves as a medium for users to interact with content generated by other third-party users of the medium;
 (B)that enables users to create accounts or profiles specific to the medium or to import profiles from another medium; and
 (C)that enables one or more users to generate content that can be viewed by other third-party users of the medium.
 (5)OperatorThe term operator means any person who, in interstate or foreign commerce, operates a website on the internet, an online service, an online application, or a mobile application.
 3.Prohibited practices for social media companiesBeginning 3 months after the date of enactment of this Act, it shall be unlawful for a social media company to operate a social media platform that uses any of the following practices:
 (1)Infinite scroll or auto refillThe use of a process that automatically loads and displays additional content, other than music or video content that the user has prompted to play, when a user approaches or reaches the end of loaded content without requiring the user to specifically request (such as by pushing a button or clicking an icon, but not by simply continuing to scroll) that additional content be loaded and displayed.
 (2)Elimination of natural stopping pointsThe use of a process that, without the user expressly requesting additional content, loads and displays more content into a content feed than the typical user scrolls through in 3 minutes.
 (3)AutoplayThe use of a process that automatically plays music or videos (other than advertisements) without an express, separate prompt by the user (such as pushing a button or clicking an icon), unless—
 (A)before any content is loaded to the user's display, that user or a different user compiled a playlist of multiple music videos or audio files that the user designated should be played without interruption, and the immediate user selected one of the videos or files in that precompiled playlist; or
 (B)the predominant purpose of the social media platform is to allow users to stream music, but only if the only files the platform automatically plays are audio files or advertisements.
 (4)Badges and other awards linked to engagement with the platformProviding a user with an award for engaging with the social media platform (such as a badge or other recognition of a user's level of engagement with the platform) if such award does not substantially increase access to new or additional services, content, or functionality.
			4.Requirements for social media companies
 (a)In generalBeginning 6 months after the date of enactment of this Act, it shall be unlawful for a social media company to operate a social media platform if the platform does not include a user-friendly interface that, with respect to such platform and any other social media platform that is owned by the same social media company or a subsidiary of that company—
 (1)allows a user to set a time limit that blocks the user's own access to those platforms across all devices if the amount of time the user spends on those platforms within a certain period exceeds a time limit set by the user using 1-minute increments and, at minimum, allows the user to set such time limits for daily and weekly use;
 (2)automatically limits the amount of time that a user may spend on those platforms across all devices to 30 minutes a day unless the user elects to adjust or remove the time limit and, if the user elects to increase or remove the time limit, resets the time limit to 30 minutes a day on the first day of every month;
 (3)provides users with regular disclosures, including immediate disclosures when prompted by the user, of the amount of time the user has spent on those platforms across all devices, broken down by day, week, month, year, and platform; and
 (4)displays a conspicuous pop-up to a user not less than once every 30 minutes that the user spends on those platforms, regardless of whether the user spent the 30 minutes on multiple devices, that shows how much time the user has spent on those platforms that day.
 (b)LimitationSubsection (a) shall not apply to any portion of a social media platform that consists only of a predominantly text-based, direct message service such as email or a service that is substantially similar to email.
 5.Requirements for operatorsBeginning 6 months after the date of enactment of this Act, it shall be unlawful for an operator to operate an internet website, online service, online application, or mobile application if the operator does not obtain the consent of users or allow users to select from among options in the following manner:
 (1)Neutral presentationIf the operator requests that a user accept or consent to terms, or anything similar— (A)by clicking an icon, the operator shall present the user with an option to decline by clicking an icon that is identical to the other icon in terms of size, shape, font, and other visual or auditory design, except that the options need not be identical in color as long as the option to decline is conspicuously shaded differently than the immediate background color, and such option to decline shall be placed before the option to consent as measured by the direction the language in which the option is written is conventionally read; and
 (B)by taking some other action to consent or accept, the operator shall present the user with the option to decline by taking a similar, equivalent action.
 (2)No preselected optionsWhen an operator requests a user to make a selection from among options, no option may be preselected.
 6.Commission report on internet addictionNot less frequently than once every 3 years, the Commission shall submit to Congress a report on the issue of internet addiction and the processes through which social media companies and other internet companies, by exploiting human psychology and brain physiology, interfere with free choices of individuals on the internet (including with respect to the amount of time individuals spend online).
		7.Powers of the Commission
			(a)Temporary joint rulemaking authority
 (1)In generalThe Commission and the Secretary of Health and Human Services (referred to in this subsection as the Secretary) may jointly promulgate rules under this subsection to prohibit practices by social media companies and operators that exploit human psychology or brain physiology to substantially interfere with consumers' freedom of choice.
 (2)ProcedureThe Commission and the Secretary may jointly promulgate rules under this subsection in accordance with section 553 of title 5, United States Code.
 (3)SunsetNo rule promulgated by the Commission and the Secretary under this subsection shall be effective for a period that is longer than 3 years, but no period of time during which the Commission is enjoined from enforcing such a rule pursuant to a court order issuing an injunction against such rule or declaring such rule unlawful shall be counted against such 3-year period.
 (4)Report to CongressWith respect to any rule promulgated under this subsection, 1 year before such rule is scheduled to expire the Commission and the Secretary shall issue a report to Congress explaining the basis for the rule and its importance and notifying Congress of the date on which the rule will expire if Congress does not enact the requirements of the rule into statutory law.
				(b)Enforcement by the Commission
 (1)In generalExcept as otherwise provided, this Act and the regulations prescribed under this Act shall be enforced by the Commission under the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
 (2)Unfair or deceptive acts or practicesA violation of this Act or a regulation prescribed under this Act shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
 (3)Actions by the CommissionExcept as provided in subsection (c)(1), the Commission shall prevent any person from violating this Act or a regulation prescribed under this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act, and any person who violates this Act or a regulation prescribed under this Act shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.
 (4)Authority preservedNothing in this Act shall be construed to limit the authority of the Commission under any other provision of law.
				(c)Enforcement by State attorneys general
				(1)In general
 (A)Civil actionsIn any case in which the attorney general of a State has reason to believe that an interest of the residents of that State has been or is threatened or adversely affected by the engagement of any person in a practice that violates this Act or a regulation prescribed under this Act, the State, as parens patriae, may bring a civil action on behalf of the residents of the State in a district court of the United States or a State court of appropriate jurisdiction to—
 (i)enjoin that practice; (ii)enforce compliance with this Act or such regulation;
 (iii)on behalf of residents of the State, obtain damages, statutory damages, restitution, or other compensation, each of which shall be distributed in accordance with State law; or
 (iv)obtain such other relief as the court may consider to be appropriate. (B)Notice (i)In generalBefore filing an action under subparagraph (A), the attorney general of the State involved shall provide to the Commission—
 (I)written notice of that action; and (II)a copy of the complaint for that action.
							(ii)Exemption
 (I)In generalClause (i) shall not apply with respect to the filing of an action by an attorney general of a State under this paragraph if the attorney general of the State determines that it is not feasible to provide the notice described in that clause before the filing of the action.
 (II)NotificationIn an action described in subclause (I), the attorney general of a State shall provide notice and a copy of the complaint to the Commission at the same time as the attorney general files the action.
							(2)Intervention
 (A)In generalOn receiving notice under paragraph (1)(B), the Commission shall have the right to intervene in the action that is the subject of the notice.
 (B)Effect of interventionIf the Commission intervenes in an action under paragraph (1), it shall have the right— (i)to be heard with respect to any matter that arises in that action; and
 (ii)to file a petition for appeal. (3)ConstructionFor purposes of bringing any civil action under paragraph (1), nothing in this Act shall be construed to prevent an attorney general of a State from exercising the powers conferred on the attorney general by the laws of that State to—
 (A)conduct investigations; (B)administer oaths or affirmations; or
 (C)compel the attendance of witnesses or the production of documentary and other evidence. (4)Actions by the CommissionIn any case in which an action is instituted by or on behalf of the Commission for violation of this Act or a regulation prescribed under this Act, no State may, during the pendency of that action, institute an action under paragraph (1) against any defendant named in the complaint in the action instituted by or on behalf of the Commission for that violation.
				(5)Venue; service of process
 (A)VenueAny action brought under paragraph (1) may be brought in— (i)the district court of the United States that meets applicable requirements relating to venue under section 1391 of title 28, United States Code; or
 (ii)a State court of competent jurisdiction. (B)Service of processIn an action brought under paragraph (1) in a district court of the United States, process may be served wherever defendant—
 (i)is an inhabitant; or (ii)may be found.
						
